 Back to Form 8-K [form8k.htm]
Exhibit 10.1


Contract No. FA967
 
STATE OF FLORIDA
AGENCY FOR HEALTH CARE ADMINISTRATION
STANDARD CONTRACT
 
THIS CONTRACT is entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the "Agency", whose address is
2727 Mahan Drive, Tallahassee, Florida 32308, and WELLCARE OF FLORIDA, INC.,
hereinafter referred to as the "Vendor", whose address is 8735 Henderson Road,
Renaissance 2, Tampa, Florida, 33634, a State of Florida Profit Corporation, to
provide Medicare Advantage Special Needs Plan Services to Medicaid
Beneficiaries.



 
I.
THE VENDOR HEREBY AGREES:

 
    A.    General Provisions
 
 
1.
To provide services according to the terms and conditions set forth in this
Contract, Attachment I, Scope of Services, and all other attachments named
herein which are attached hereto and incorporated by reference (collectively
referred to herein as the “Contract”).

 
 
2.
To perform as an independent vendor and not as an agent, representative, or
employee of the Agency.

 
 
3.
To recognize that the State of Florida, by virtue of its sovereignty, is not
required to pay any taxes on the services or goods purchased under the terms of
this Contract.

 
    B.    Federal Laws and Regulations
 
 
1.
This Contract contains federal funds, therefore, the Vendor shall comply with
the provisions of 45 CFR, Part 74, and/or 45 CFR, Part 92, and other applicable
regulations.

 
 
2.
This Contract contains federal funding in excess of $100,000, therefore, the
Vendor must, upon Contract execution, complete the Certification Regarding
Lobbying form, Attachment III. If a Disclosure of Lobbying Activities form,
Standard Form LLL, is required, it may be obtained from the Agency’s Contract
Manager. All disclosure forms as required by the Certification Regarding
Lobbying form must be completed and returned to the Agency’s Procurement Office.

 
 
3.
Pursuant to 45 CFR, Part 76, the Vendor must, upon Contract execution, complete
the Certification Regarding Debarment, Suspension, Ineligibility, and Voluntary
Exclusion Contracts/Subcontracts, Attachment IV.

 
    C.    Audits and Records
 
 
1.
To maintain books, records, and documents (including electronic storage media)
pertinent to performance under this Contract in accordance with generally
accepted accounting procedures and practices which sufficiently and properly
reflect all revenues and expenditures of funds provided by the Agency under this
Contract.

 

AHCA Contract No. FA967, Page 1 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 

 
 
2.
To assure that these records shall be subject at all reasonable times to
inspection, review, or audit by state personnel and other personnel duly
authorized by the Agency, as well as by federal personnel.



 
3.
To maintain and file with the Agency such progress, fiscal and inventory reports
as specified in Attachment I, Scope of Services, and other reports as the Agency
may require within the period of this Contract. In addition, access to relevant
computer data and applications which generated such reports should be made
available upon request.

 
 
4.
To ensure that all related party transactions are disclosed to the Agency
Contract Manager.



 
5.
To include these aforementioned audit and record keeping requirements in all
approved subcontracts and assignments.



    D.    Retention of Records
 
 
1.
To retain all financial records, supporting documents, statistical records, and
any other documents (including electronic storage media) pertinent to
performance under this Contract for a period of five (5) years after termination
of this Contract, or if an audit has been initiated and audit findings have not
been resolved at the end of five (5) years, the records shall be retained until
resolution of the audit findings.

 
 
2.
Persons duly authorized by the Agency and federal auditors, pursuant to 45 CFR,
Part 74 and/or 45 CFR, Part 92, shall have full access to and the right to
examine any of said records and documents.

 
 
3.
The rights of access in this section must not be limited to the required
retention period but shall last as long as the records are retained.

 
        E.     Monitoring
 
 
1.
To provide reports as specified in Attachment I, Scope of Services. These
reports will be used for monitoring progress or performance of the contractual
services as specified in Attachment I, Scope of Services.

 
 
2.
To permit persons duly authorized by the Agency to inspect any records, papers,
documents, facilities, goods and services of the Vendor which are relevant to
this Contract.

 
        F.     Indemnification
 
The Vendor shall save and hold harmless and indemnify the State of Florida and
the Agency against any and all liability, claims, suits, judgments, damages or
costs of whatsoever kind and nature resulting from the use, service, operation
or performance of work under the terms of this Contract, resulting from any act,
or failure to act, by the Vendor, its subcontractor, or any of the employees,
agents or representatives of the Vendor or subcontractor.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA967, Page 2 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
        G.    Insurance
 
 
1.
To the extent required by law, the Vendor will be self-insured against, or will
secure and maintain during the life of this Contract, Workers’ Compensation
Insurance for all its employees connected with the work of this project and, in
case any work is subcontracted, the Vendor shall require the subcontractor
similarly to provide Workers’ Compensation Insurance for all of the latter’s
employees unless such employees engaged in work under this Contract are covered
by the Vendor’s self insurance program. Such self insurance or insurance
coverage shall comply with the Florida Workers’ Compensation law. In the event
hazardous work is being performed by the Vendor under this Contract and any
class of employees performing the hazardous work is not protected under Workers’
Compensation statutes, the Vendor shall provide, and cause each subcontractor to
provide, adequate insurance satisfactory to the Agency, for the protection of
its employees not otherwise protected.

 



 
2
The Vendor shall secure and maintain Commercial General Liability insurance
including bodily injury, property damage, personal & advertising injury and
products and completed operations. This insurance will provide coverage for all
claims that may arise from the services and/or operations completed under this
Contract, whether such services and/or operations are by the Vendor or anyone
directly employed by it. Such insurance shall include the State of Florida as an
Additional Named Insured for the entire length of the Contract and hold the
State of Florida harmless from subrogation. The Vendor shall set the limits of
liability necessary to provide reasonable financial protections to the Vendor
and the State of Florida under this Contract.

 
 
3
All insurance policies shall be with insurers licensed or eligible to transact
business in the State of Florida. The Vendor’s current insurance policy(ies)
shall contain a provision that the insurance will not be canceled for any reason
except after thirty (30) days written notice. The Vendor shall provide thirty
(30) day written notice of cancellation to the Agency’s Contract Manager.

 
        H.    Assignments and Subcontracts
 
To neither assign the responsibility of this Contract to another party nor
subcontract for any of the work contemplated under this Contract without prior
written approval of the Agency. No such approval by the Agency of any assignment
or subcontract shall be deemed in any event or in any manner to provide for the
incurrence of any obligation of the Agency in addition to the total dollar
amount agreed upon in this Contract. All such assignments or subcontracts shall
be subject to the conditions of this Contract and to any conditions of approval
that the Agency shall deem necessary.
 
        I.      Return of Funds
 
To return to the Agency any overpayments due to unearned funds or funds
disallowed pursuant to the terms of this Contract that were disbursed to the
Vendor by the Agency. The Vendor shall return any overpayment to the Agency
within forty (40) calendar days after either discovery by the Vendor, its
independent auditor, or notification by the Agency, of the overpayment.
 
 

AHCA Contract No. FA967, Page 3 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
            J.     Purchasing
 
1.     P.R.I.D.E.
 
It is expressly understood and agreed that any articles which are the subject
of, or required to carry out this Contract shall be purchased from the
corporation identified under Chapter 946, Florida Statutes, if available, in the
same manner and under the same procedures set forth in Section 946.515(2), and
(4), Florida Statutes; and, for purposes of this Contract, the person, firm or
other business entity carrying out the provisions of this Contract shall be
deemed to be substituted for this Agency insofar as dealings with such
corporation are concerned.
 
The “Corporation identified” is PRISON REHABILITATIVE INDUSTRIES AND DIVERSIFIED
ENTERPRISES, INC. (P.R.I.D.E.) which may be contacted at:
 
P.R.I.D.E.
12425 28th Street North, Suite 300
St Petersburg, FL 33716
E-Mail: info@pride-enterprises.org
(727) 556-3300
Toll Free: 1-800-643-8459
Fax: (727)570-3366
 
2.     RESPECT of Florida
 
It is expressly understood and agreed that any articles that are the subject of,
or required to carry out, this Contract shall be purchased from a nonprofit
agency for the blind or for the severely handicapped that is qualified pursuant
to Chapter 413, Florida Statutes, in the same manner and under the same
procedures set forth in Section 413.036(1) and (2), Florida Statutes; and, for
purposes of this Contract, the person, firm, or other business entity carrying
out the provisions of this Contract shall be deemed to be substituted for this
Agency insofar as dealings with such qualified nonprofit agency are concerned.
 
The "nonprofit agency” identified is RESPECT of Florida which may be contacted
at:
 
RESPECT of Florida
2475 Apalachee Parkway, Suite 205
Tallahassee, Florida 32301-4946
(850) 487-1471
Website: www.respectofflorida.org
 
3.     Procurement of Products or Materials with Recycled Content
 
It is expressly understood and agreed that any products which are required to
carry out this Contract shall be procured in accordance with the provisions of
Section 403.7065, Florida Statutes.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA967, Page 4 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
K.    Civil Rights Requirements/Vendor Assurance
 
The Vendor assures that it will comply with:
 
 
1.
Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et seq.,
which prohibits discrimination on the basis of race, color, or national origin.

 
2.
Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, which
prohibits discrimination on the basis of handicap.

 
3.
Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 et
seq., which prohibits discrimination on the basis of sex.

 
4.
The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which
prohibits discrimination on the basis of age.

 
5.
Section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended, 42
U.S.C. 9849, which prohibits discrimination on the basis of race, creed, color,
national origin, sex, handicap, political affiliation or beliefs.

 
6.
The Americans with Disabilities Act of 1990, P.L. 101-336, which prohibits
discrimination on the basis of disability and requires reasonable accommodation
for persons with disabilities.

 
7.
All regulations, guidelines, and standards as are now or may be lawfully adopted
under the above statutes.

 
The Vendor agrees that compliance with this assurance constitutes a condition of
continued receipt of or benefit from funds provided through this Contract, and
that it is binding upon the Vendor, its successors, transferees, and assignees
for the period during which services are provided. The Vendor further assures
that all contractors, subcontractors, subgrantees, or others with whom it
arranges to provide services or benefits to participants or employees in
connection with any of its programs and activities are not discriminating
against those participants or employees in violation of the above statutes,
regulations, guidelines, and standards.


L.    Discrimination
 
An entity or affiliate who has been placed on the discriminatory vendor list may
not submit a bid, proposal, or reply on a contract to provide any goods or
services to a public entity; may not submit a bid, proposal, or reply on a
contract with a public entity for the construction or repair of a public
building or public work; may not submit bids, proposals, or replies on leases of
real property to a public entity; may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity; and may not transact business with any public entity. The Florida
Department of Management Services is responsible for maintaining the
discriminatory vendor list and intends to post the list on its website.
Questions regarding the discriminatory vendor list may be directed to the
Florida Department of Management Services, Office of Supplier Diversity at (850)
487-0915.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

AHCA Contract No. FA967, Page 5 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
M.   Requirements of Section 287.058, Florida Statutes
 
 
1.
To submit bills for fees or other compensation for services or expenses in
detail sufficient for a proper pre-audit and post-audit thereof.

 
 
2.
Where applicable, to submit bills for any travel expenses in accordance with
Section 112.061, Florida Statutes. The Agency may establish rates lower than the
maximum provided in Section 112.061, Florida Statutes.

 
 
3.
To provide units of deliverables, including reports, findings, and drafts, in
writing and/or in an electronic format agreeable to both parties, as specified
in Attachment I, Scope of Services, to be received and accepted by the Contract
Manager prior to payment.

 
 
4.
To comply with the criteria and final date, as specified herein, by which such
criteria must be met for completion of this Contract.
 
This Contract shall begin upon execution by both parties or January 1, 2013,
(whichever is later) and end on December 31, 2013, inclusive.
 
In accordance with Section 287.057(13), Florida Statutes, this Contract may be
renewed for a period that may not exceed three (3) years or the term of the
original Contract, whichever period is longer. Renewal of the Contract shall be
in writing and subject to the same terms and conditions set forth in the initial
contract. A renewal Contract may not include any compensation for costs
associated with the renewal. Renewals are contingent upon satisfactory
performance evaluations by the Agency, are subject to the availability of funds,
and optional to the Agency.
 
Pursuant to Chapter 2010-151, Laws of Florida, Section 47, the Agency shall
review existing contract renewals and re-procurements with the Vendor in an
effort to reduce contract payments by at least 3 percent (3%), but not affect
the level and quality of services.

 
 
5.
The Vendor agrees that the Agency may unilaterally cancel this Contract for
refusal by the Vendor to allow public access to all documents, papers, letters,
or other material made or received by the Vendor in conjunction with this
Contract, unless the records are exempt from Section 24(a) of Art. I of the
State Constitution and Section 119.07(1), Florida Statutes.

 
 
6.
To comply with Patents, Royalties, Copyrights, Right to Data, and Works for
Hire/Software requirements as follows:
 
The Vendor, without exception, shall indemnify and hold harmless the Agency and
its employees from liability of any nature or kind, including cost and expenses
for or on account of any copyrighted, patented, or unattended invention,
process, or article manufactured or supplied by the Vendor. The Vendor has no
liability when such claim is solely and exclusively due to the combination,
operation or use of any article supplied hereunder with equipment or data not
supplied by the Vendor or is based solely and exclusively upon the Agency’s
alteration of the article.
 
The Agency shall provide prompt written notification of a claim of copyright or
patent infringement and shall afford the Vendor full opportunity to defend the
action and control the defense. Further, if such a claim is made or is pending,
the Vendor may, at its option and expense procure for the Agency the right to
continue the use of, replace or modify the article to render it non-infringing
(if none of the alternatives is reasonably available, the Agency agrees to
return the article on request to the Vendor and receive reimbursement, if any,
as may be determined by a court of competent jurisdiction).

 

AHCA Contract No. FA967, Page 6 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
If the Vendor brings to the performance of this Contract a pre-existing patent,
patent-pending and/or copyright at the time of Contract execution, the Vendor
shall retain all rights and entitlements to that pre-existing patent,
patent-pending and/or copyright, unless this Contract provides otherwise.
 
If the Vendor uses any design, device, or materials covered by letter, patent,
or copyright, it is mutually agreed and understood without exception that the
proposed prices shall include all royalties or cost arising from the use of such
design, device, or materials in any way involved in the work. Prior to the
initiation of services under this Contract, the Vendor shall disclose, in
writing, all intellectual properties relevant to the performance of this
Contract which the Vendor knows, or should know, could give rise to a patent or
copyright. The Vendor shall retain all rights and entitlements to any
pre-existing intellectual property which is so disclosed. Failure to disclose
will indicate that no such property exists. The Agency shall then have the right
to all patents and copyrights which arise as a result of performance under this
Contract as provided in this section.
 
If any discovery or invention arises or is developed in the course of, or as a
result of, work or services performed under this Contract, or in any way
connected herewith, the Vendor shall refer the discovery or invention to the
Agency for a determination whether patent protection will be sought in the name
of the State of Florida. Any and all patent rights accruing under or in
connection with the performance of this Contract are hereby reserved to the
State of Florida. All materials to which the Agency is to have patent rights or
copyrights shall be marked and dated by the Vendor in such a manner as to
preserve and protect the legal rights of the Agency.
 
Where activities supported by this Contract produce original writing, sound
recordings, pictorial reproductions, drawings or other graphic representation
and works of any similar nature, the Agency has the right to use, duplicate and
disclose such materials in whole or in part, in any manner, for any purpose
whatsoever and to have others acting on behalf of the Agency to do so. If the
materials so developed are subject to copyright, trademark, or patent, legal
title and every right, interest, claim, or demand of any kind in and to any
patent, trademark or copyright, or application for the same, shall vest in the
State of Florida, Department of State for the exclusive use and benefit of the
state. Pursuant to Section 286.021, Florida Statutes, no person, firm,
corporation, including parties to this Contract shall be entitled to use the
copyright, patent, or trademark without the prior written consent of the Florida
Department of State.
 
The Agency shall have unlimited rights to use, disclose, or duplicate, for any
purpose whatsoever, all information and data developed, derived, documented, or
furnished by the Vendor under this Contract.
 
All rights and title to works for hire under this Contract, whether patentable
or copyrightable or not, shall belong to the Agency and shall be subject to the
terms and conditions of this Contract.

 

AHCA Contract No. FA967, Page 7 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7.
The computer programs, materials and other information furnished by the Agency
to the Vendor hereunder shall be and remain the sole and exclusive property of
the Agency, free from any claim or right of retention by or on behalf of the
Vendor. The services and products listed in this Contract shall become the
property of the Agency upon the Vendor’s performance and delivery thereof. The
Vendor hereby acknowledges that said computer programs, materials and other
information provided by the Agency to the Vendor hereunder, together with the
products delivered and services performed by the Vendor hereunder, shall be and
remain confidential and proprietary in nature to the extent provided by Chapter
119, Florida Statutes, and that the Vendor shall not disclose, publish or use
same for any purpose other than the purposes provided in this Contract; however,
upon the Vendor first demonstrating to the Agency’s satisfaction that such
information, in part or in whole, (1) was already known to the Vendor prior to
its receipt from the Agency; (2) became known to the Vendor from a source other
than the Agency; or (3) has been disclosed by the Agency to third parties
without restriction, the Vendor shall be free to use and disclose same without
restriction. Upon completion of the Vendor’s performance or otherwise
cancellation or termination of this Contract, the Vendor shall surrender and
deliver to the Agency, freely and voluntarily, all of the above-described
information remaining in the Vendor's possession.
 
The Vendor warrants that all materials produced hereunder will be of original
development by the Vendor and will be specifically developed for the fulfillment
of this Contract and will not knowingly infringe upon or violate any patent,
copyright, trade secret or other property right of any third party, and the
Vendor shall indemnify and hold the Agency harmless from and against any loss,
cost, liability or expense arising out of any breach or claimed breach of this
warranty.
 
The terms and conditions specified in this section shall also apply to any
subcontract made under this Contract. The Vendor shall be responsible for
informing the subcontractor of the provisions of this section and obtaining
disclosures.
 
The financial consequences that the Agency must apply if the Vendor fails to
perform in accordance with this Contract are outlined in Attachment I, Scope of
Services.

 
N.    Sponsorship
 
Pursuant to Section 286.25, Florida Statutes, any nongovernmental organization
which sponsors a program financed partially by state funds or funds obtained
from a state agency shall, in publicizing, advertising, or describing the
sponsorship of the program, state:
 
“Sponsored by WELLCARE OF FLORIDA, INC. and the State of Florida, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
If the sponsorship reference is in written material, the words "State of
Florida, AGENCY FOR HEALTH CARE ADMINISTRATION" shall appear in the same size
letters or type as the name of the organization.
 
 

AHCA Contract No. FA967, Page 8 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
O.    Use Of Funds For Lobbying Prohibited
 
To comply with the provisions of Section 216.347, Florida Statutes, which
prohibits the expenditure of Contract funds for the purpose of lobbying the
Legislature, the judicial branch or a state agency.
 
P.     Public Entity Crime
 
A person or affiliate who has been placed on the convicted vendor list following
a conviction for a public entity crime may not be awarded or perform work as a
contractor, supplier, subcontractor, or consultant under a contract with any
public entity, and may not transact business with any public entity in excess of
the threshold amount provided in Section 287.017, Florida Statutes, for category
two, for a period of 36 months from the date of being placed on the convicted
vendor list.
 
Q.    Health Insurance Portability and Accountability Act
 
To comply with the Department of Health and Human Services Privacy Regulations
in the Code of Federal Regulations, Title 45, Sections 160 and 164, regarding
disclosure of protected health information as specified in Attachment II,
Business Associate Agreement.
 
R.    Confidentiality of Information
 
Not to use or disclose any confidential information, including social security
numbers that may be supplied under this Contract pursuant to law, and also
including the identity or identifying information concerning a Medicaid
recipient or services under this Contract for any purpose not in conformity with
state and federal laws, except upon written consent of the recipient, or his/her
guardian.
 
S.     Employment
 
To comply with Section 274A (e) of the Immigration and Nationality Act. The
Agency shall consider the employment by any contractor of unauthorized aliens a
violation of this Act. If the Vendor knowingly employs unauthorized aliens, such
violation shall be cause for unilateral cancellation of this Contract. The
Vendor shall be responsible for including this provision in all subcontracts
with private organizations issued as a result of this Contract.
 
T.     Work Authorization Program
 
The Immigration Reform and Control Act of 1986 prohibits employers from
knowingly hiring illegal workers. The Vendor shall only employ individuals who
may legally work in the United States - either U.S. citizens or foreign citizens
who are authorized to work in the U.S. The Vendor shall use the U.S. Department
of Homeland Security’s E-Verify Employment Eligibility Verification system,
https://e-verifv.uscis.qov/emp, to verify the employment eligibility of all new
employees hired by the Vendor during the term of this Contract and shall also
include a requirement in its subcontracts that the subcontractor utilize the
E-Verify system to verify the employment eligibility of all new employees hired
by the subcontractor performing work or providing services pursuant to this
Contract.
 

AHCA Contract No. FA967, Page 9 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 

--------------------------------------------------------------------------------

 
 
II.        THE AGENCY HEREBY AGREES:
 
A.    Contract Amount
 
The State of Florida's performance and obligation to pay under this Contract is
contingent upon an annual appropriation by the Legislature.
 
III.       THE VENDOR AND AGENCY HEREBY MUTUALLY AGREE:
 
A.    Termination
 
 
1.
Termination at Will

 
This Contract may be terminated by the Agency upon no less than thirty (30)
calendar days written notice, without cause, unless a lesser time is mutually
agreed upon by both parties. Said notice shall be delivered by certified mail,
return receipt requested, or in person with proof of delivery.
 
 
2.
Termination Due To Lack of Funds

 
In the event funds to finance this Contract become unavailable, the Agency may
terminate the Contract upon no less than twenty-four (24) hours’ written notice
to the Vendor. Said notice shall be delivered by certified mail, return receipt
requested, or in person with proof of delivery. The Agency shall be the final
authority as to the availability of funds. The Vendor shall be compensated for
all work performed up to the time notice of termination is received.
 
 
3.
Termination for Breach

 
Unless the Vendor's breach is waived by the Agency in writing, the Agency may,
by written notice to the Vendor, terminate this Contract upon no less than
twenty-four (24) hours’ written notice. Said notice shall be delivered by
certified mail, return receipt requested, or in person with proof of delivery.
If applicable, the Agency may employ the default provisions in Chapter
60A-1.006(4), Florida Administrative Code.
 
Waiver of breach of any provisions of this Contract shall not be deemed to be a
waiver of any other breach and shall not be construed to be a modification of
the terms of this Contract. The provisions herein do not limit the Agency's
right to remedies at law or to damages.
 
B.    Contract Managers
 
 
1.
The Agency’s Contract Manager’s contact information is as follows:
 
Jennifer Barrett
Agency for Health Care Administration
2727 Mahan Drive, MS# 19
Tallahassee, FL 32308
(850) 412-4137

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

AHCA Contract No. FA967, Page 10 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
     
 
2.
The Vendor’s Contract Manager’s contact information is as follows:


Robert Diaz
WellCare of Florida, Inc.
8735 Henderson Road
Renaissance 2
Tampa, FL 33634
(813) 206-1758
 
 
3.
All matters shall be directed to the Contract Managers for appropriate action or
disposition. A change in Contract Manager by either party shall be reduced to
writing through an amendment or minor modification to this Contract by the
Agency.



C.    Renegotiation or Modification
 
 
1.
Modifications of provisions of this Contract shall only be valid when they have
been reduced to writing and duly signed during the term of the Contract. The
parties agree to renegotiate this Contract if federal and/or state revisions of
any applicable laws, or regulations make changes in this Contract necessary.

 
 
2.
The rate of payment and the total dollar amount may be adjusted retroactively to
reflect price level increases and changes in the rate of payment when these have
been established through the appropriations process and subsequently identified
in the Agency's operating budget.

 
D.    Name, Mailing and Street Address of Payee
 
 
1.
The name (Vendor name as shown on Page 1 of this Contract) and mailing address
of the official payee to whom the payment shall be made:

 
WellCare of Florida, Inc.
8735 Henderson Road
Renaissance 2
Tampa, FL 33634
 
 
2.
The name of the contact person and street address where financial and
administrative records are maintained:

 
Trent Thornton
WellCare of Florida, Inc.
8735 Henderson Road
Renaissance 2
Tampa, FL 33634
 
E.     All Terms and Conditions
 
This Contract and its attachments as referenced herein contain all the terms and
conditions agreed upon by the Parties.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

AHCA Contract No. FA967, Page 11 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
       IN WITNESS THEREOF, the Parties hereto have caused this thirty-six (36)
page Contract, which includes any referenced attachments, to be executed by
their undersigned officials as duly authorized. This Contract is not valid until
signed and dated by both parties.
 
WELLCARE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY:
 
 
 /s/ Christina C. Cooper
   
SIGNED
BY:
 
 
 /s/ Elizabeth Dudek
NAME:
 
 Christina C. Cooper
   NAME:  Elizabeth Dudek  
TITLE:
 
 President, Florida Division
   TITLE:  Secretary  DATE:
 
 6/27/12
   DATE:  June 28, 2012

 
FEDERAL ID NUMBER (or SS Number for an individual): 59-2583622
 
VENDOR FISCAL YEAR ENDING DATE: December 31
 
List of Attachments/Exhibits included as part of this Contract:
 
 
Specify
Type
Letter/
Number
Description Attachment I Scope of Services (18 Pages) Attachment  II Business
Associate Agreement (4 Pages) Attachment III Lobbying Certification (1 Page)
Attachment IV Debarment Certification (1 Page)

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

AHCA Contract No. FA967, Page 12 of 12 AHCA Form 2100-0007 (Rev. MAY 12)

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I
 
SCOPE OF SERVICES
A.      Service(s) to be Provided:
 
          1.       Overview
 
The Medicare Advantage Special Needs Plan (MA SNP) (Vendor) has entered into a
contract with the Centers for Medicare and Medicaid Services (CMS) to provide an
MA SNP Plan. Under the Medicare Improvement for Patients and Providers Act of
2008 (MIPPA) and resulting regulations, CMS requires the MA SNP to enter into an
agreement with the Agency to provide or arrange for benefits to be provided,
which a dually eligible individual is entitled to receive.
 
Medicare reimbursement for MA SNPs is provided in the same manner as for any
other type of MA Plan, also known as Medicare Part C. The Vendor is responsible
for providing services in accordance with the terms and conditions set forth in
this Contract and all applicable federal and state laws, rules and regulations
including, but not limited to, the following:
 
 
a.
42 Code of Federal Regulations Part 422;
 

 
b.
Health Insurance Portability and Accountability Act (HIPAA) of 1996;
 

 
c.
Chapter 409, Florida Statutes (FS);
 

 
d.
Chapter 624, FS;
 

 
e.
Chapter 636, FS;
 

 
f.
Chapter 641, FS; and
 

 
g.
59G-8.100, Florida Administrative Code.

 
The Vendor is responsible for complying with any applicable changes in federal
and state law, rules or regulations.
 
The provisions of this Contract apply to Qualified Medicare Beneficiaries (QMB).
This Contract encompasses QMB and QMB Plus only. These beneficiaries are herein
referred to as enrolled dual eligibles. This includes full duals but excludes
Institutional Care Program (ICP) eligible recipients during the enrollment
month.
 
B.      Manner of Service Provision(s)
 
          1.       Services to be Provided by the Agency:
 
 
a.
The Agency will maintain continuing and regular oversight of the requirements of
this Contract.

 
 

AHCA Contract No. FA967, Attachment I, Page 1 of 18

 
 

--------------------------------------------------------------------------------

 
 
 
b.
Agency expenditures and active oversight shall be subject to authorization and
funding by the state legislature.

 
 
c.
On a quarterly basis, the Agency will provide the Vendor a listing of all
providers with whom the Agency has active Medicaid agreements on file in order
to ensure the Vendor’s network is adequate to provide both Medicare and Medicaid
services to enrolled dual eligibles.

 
 
d.
The Agency shall provide the Vendor access to information verifying the
eligibility of dual-eligibles through the use of the Medicaid Fiscal Agent’s
Provider Secured Web Portal.

 
  2.      Services to be Provided by the Vendor



 
 
a.
The Vendor shall ensure individuals enrolled in the MA SNP are eligible for both
Medicare and Medicaid.

 
 
b.
The Vendor shall ensure the provision of Medicaid covered services specified in
Exhibit A, Medicare Advantage Special Needs Plan Covered Services, in sufficient
amount, duration and scope to be reasonably expected to achieve the purpose for
which the services are furnished.

 
 
c.
The Vendor shall cover all costs of the Medicaid State Plan benefits listed in
Exhibit A which are incurred by enrolled dual eligibles.

 
 
d.
The Vendor shall comply with all current Florida Medicaid Handbooks
("Handbooks") as noticed in the Florida Administrative Weekly (FAW). In
addition, the Vendor shall comply with the limitations and exclusions in the
Handbooks, unless otherwise specified by this Contract. In no instance may the
limitations or exclusions imposed by the Vendor be more stringent than those
specified in the Handbooks including the definition of medical necessity. The
Vendor shall not arbitrarily deny or reduce the amount, duration or scope of a
required service solely because of the diagnosis, type of illness, or condition.

 
 
e.
The Vendor agrees that no enrolled dual eligible shall be billed or held
responsible for charges or deductibles for Medicaid State Plan services or
Medicare cost sharing.

 
 
f.
The Vendor shall maintain a sufficient number, mix and geographic distribution
of providers, including providers who are accepting new Medicaid patients as
specified in s. 1932(b)(7) of the Social Security Act, as enacted by s. 4704(a)
of the Balanced Budget Act of 1997 to provide the covered services described in
Exhibit A.

 
 
g.
The Vendor shall have sufficient facilities, service locations and personnel
within its provider network to provide the covered services described in Exhibit
A for the population being served.

 
AHCA Contract No. FA967, Attachment I, Page 2 of 18
 

--------------------------------------------------------------------------------

 
 
 
h.
The Vendor shall track and pay all eligible providers the cost-sharing
obligations incurred on behalf of enrolled dual eligibles covered under this
Contract.

 
 
i.
The Vendor is not precluded from entering into agreements with network providers
that vary the amount or method of payment for the cost-sharing and Medicaid
State Plan benefits or from using the Vendor’s coordination of benefits
procedures.

 

 
 j.
The Vendor shall ensure that all providers, service and product standards
specified in the Agency’s Medicaid Services Coverage and Limitations Handbooks,
and the Vendor’s own provider handbooks are incorporated in the Vendor’s
participation agreements, including professional licensure and certification
standards for all service providers.

 
 
k.
The Vendor shall provide coordination of care for its enrolled dual eligibles.
Coordination of care shall include, but not be limited to, the following:

 
 
1)
Assist its enrolled dual eligibles in obtaining required services;

 
 
2)
Coordinate the delivery of benefits and services to its enrolled dual eligibles;

 
 
3)
Inform network providers of benefits and services which are to be provided to
its enrolled dual eligibles;

 
 
4)
Train network providers on available benefits and services in order to ensure
its enrolled dual eligibles receive benefits and services; and

 
 
5)
Cover all costs incurred for benefits by its enrolled dual eligibles.

 
 
I.
The Vendor shall submit all requests to subcontract to the Agency for review and
approval at least ninety (90) calendar days before the effective date of the
subcontract or change.

 

 
m.
The Vendor shall ensure that issues involving third party liability are referred
to the Agency Third Party Liability (TPL) Vendor. The Vendor shall provide the
Agency TPL Vendor with TPL information as it becomes available to the Vendor.
The Agency will provide the Vendor with TPL Vendor contact information and
methods of reporting TPL.

 

 
n.
The Vendor shall have written policies and procedures in place to ensure an
adequate provider network for its enrolled dual eligibles that complies with
federal rules regarding network adequacy including, but not limited to, access
standards to determine effectiveness. Copies of these policies and procedures
shall be provided to the Agency upon request.

 
  AHCA Contract No. FA967, Attachment I, Page 3 of 18
 

--------------------------------------------------------------------------------

 
 
 
o.
All agreements between the Vendor and providers must include all MA SNP Plan
Benefit Package services and procedures including all Medicaid State Plan
Services listed in Exhibit A. Copies of these agreements shall be submitted to
the Agency Contract Manager for review and approval prior to any payment being
made to the Vendor. The Agency shall complete its review within forty-five (45)
days of receipt.

 
 
p.
The Vendor shall ensure that claims are processed and comply with the federal
and state requirements set forth in 42 CFR 447.45 and 447.46, and Chapter 641,
F.S.

 

 
q.
The Vendor shall require in its credentialing with network providers an
agreement that network providers will not file additional claims for Medicaid
deductibles or co-payment reimbursement and that the network providers will not
balance bill their enrolled dual eligibles covered under this Contract. Copies
of these agreements shall be submitted to the Agency Contract Manager for review
and approval prior to any payment being made to the Vendor. The Agency shall
complete its review within forty-five (45) days of receipt.

 
 
r.
The Vendor agrees to ensure that network providers serving its enrolled dual
eligibles will be informed and educated to not file claims for Medicaid
reimbursement to the Medicaid Fiscal Agent for its enrolled dual eligibles
covered under this Contract. The Vendor shall submit copies of its training
information to the Agency Contract Manager for review and approval prior to any
payment being made to the Vendor. The Agency shall complete its review within
forty-five (45) days of receipt.

 

 
3.
Internal Audits
 
The Vendor shall conduct quarterly internal audits in order to ensure compliance
with this Contract. The audit shall be conducted on a calendar quarter basis and
shall be submitted to the Agency no later than forty-five (45) calendar days
after the end of each calendar quarter in a format prescribed by the Agency.
Failure to conduct required internal audits to the satisfaction of the Agency
may result in suspension of payment, liquidated damages, or termination, at the
sole discretion of the Agency.

 

 
4. 
Inspection of Records and Work Performed

 
 
a.
The state and its authorized representatives shall, at all reasonable times,
have the right to enter the Vendor’s premises, or other places where duties
under this Contract are performed. All inspections and evaluations shall be
performed in such a manner as not to unduly delay work.

 
 
b.
The Vendor shall retain all financial records, supporting documents, statistical
records, and any other documents (including electronic storage media) pertinent
to performance under this Contract for a period of five (5) years after
termination of this Contract, or if an audit has been initiated and audit
findings have not been resolved at the end of five (5) years, the records shall
be retained until resolution of the audit findings.

 
  AHCA Contract No. FA967, Attachment I, Page 4 of 18
 

--------------------------------------------------------------------------------

 
 
 
c.
Refusal by the Vendor to allow access to all records, documents, papers,
letters, other materials or on-site activities related to Contract performance
shall constitute a breach of this Contract. The right of the state and its
authorized representatives to perform inspections shall continue for as long as
the Vendor is required to maintain records. The Vendor will be responsible for
all storage fees associated with the medical records maintained under this
Contract. The Vendor is also responsible for the shredding of medical records
that meet the retention schedule noted above.

 
 
d.
Failure to retain records as required may result in termination of this
Contract. The Agency shall give the Vendor advance notice of termination in
accordance with the termination for breach requirements of the Standard
Contract, and shall pay the Vendor only those amounts that are earned prior to
the date of termination in accordance with the terms and conditions of this
Contract.

 

 
5.
Audits/Monitoring

 
 
a.
The Agency may conduct, or have conducted, performance and/or compliance
reviews, reviews of specific records or other data as determined by the Agency.
The Agency may conduct a review of a sample of analyses performed by the Vendor
to verify the quality of the Vendor’s analyses. Reasonable notice shall be
provided for reviews conducted at the Vendor’s place of business.

 
 
b.
Reviews may include, but shall not be limited to, reviews of procedures,
computer systems, enrolled dual eligible records, accounting records, and
internal quality control reviews. The Vendor shall work with any reviewing
entity selected by the state.

 
 
c.
During the Contract period these records shall be available at the Vendor’s
office at all reasonable times. After the Contract period and for five (5) years
following, the records shall be available at the Vendor’s chosen location
subject to the approval of the Agency. If the records need to be sent to the
Agency, the Vendor shall bear the expense of delivery. Prior approval of the
disposition of Vendor and subcontractor records must be requested and approved
by the Agency if this Contract or subcontract is continuous.

 
 
d.
The Vendor shall comply with 45 CFR, Part 74, with respect to audit requirements
of federal contracts administered through state and local public agencies. In
these instances, audit responsibilities have been delegated to the State and are
subject to the ongoing audit requirements of the State of Florida and of the
Agency.

 
AHCA Contract No. FA967, Attachment I, Page 5 of 18
 

--------------------------------------------------------------------------------

 
 
 
e.
Refusal by the Vendor to allow access to all records, documents, papers,
letters, other materials or on-site activities related to this Contract
performance shall constitute a breach of this Contract. The right of the state
and its authorized representatives to perform inspections shall continue for as
long as the Vendor is required to maintain records, regardless of the
termination date of this Contract.

 
 
f.
Upon discovery of any problem or Vendor error for any aspect of this Contract
that may jeopardize the Vendor’s ability to perform any function of this
Contract, the Vendor shall notify the Agency Contract Manager in person, via
telephone or electronic mail, as soon as possible but no later than the close of
business if the problem or error is identified during the business day and no
later than 9:00 a.m. Eastern Time, the following business day if the problem or
error occurs after close of business.

 
 
g.
The Vendor shall correct all discovered or identified errors at no cost to the
Agency.

 

 
6.
Confidentiality of Information

 
 
a.
All personally identifiable information obtained by the Vendor shall be treated
as privileged and confidential information and shall be used only as authorized
for purposes directly related to the administration of this Contract. The Vendor
must have a process that specifies that patient-specific information remains
confidential, is used solely for the purposes of Vendor responsibilities under
this Contract, and is exchanged only for the purpose of conducting the duties
outlined in this Contract.

 
 
b.
Any patient-specific information received by the Vendor can be shared only with
those agencies that have legal authority to receive such information and cannot
be otherwise transmitted for any purpose other than those for which the Vendor
is retained by the Agency. The Vendor must have in place written confidentiality
policies and procedures to insure confidentiality and to comply with all federal
and state laws (including the Health Insurance Portability and Accountability
Act [HIPAA]) governing confidentiality, including electronic treatment records,
facsimile mail, and electronic mail. These policies and procedures shall be
provided to the Agency upon request.

 
 
c.
The Vendor’s subcontracts and provider agreements must explicitly state
expectations about the confidentiality of information, and the provider is held
to the same confidentiality requirements as the Vendor. If provider-specific
data are released to the public, the Vendor shall have policies and procedures
for exercising due care in compiling and releasing such data that address
statutory protections of quality assurance and confidentiality while assuring
that open records requirements of Chapter 119, Florida Statutes, are met.

 
AHCA Contract No. FA967, Attachment I, Page 6 of 18
 

--------------------------------------------------------------------------------

 
 
These policies and procedures shall be provided to the Agency upon request.
 
 
d.
Any release of information pertaining to this Contract to the media requires
prior approval from the Agency.

 

 
7.
Encryption

 
 
a.
The Vendor shall ensure all electronic mail communications that contain
Protected Health Information are encrypted in accordance with HIPAA requirements
and Agency policy.

 
 
b.
The Vendor shall encrypt all data that is submitted to the Agency in electronic
format.

 
 
c.
The Vendor shall use the Agency’s encryption software when corresponding with
the Agency via electronic mail.

 
 
d.
Any costs associated with obtaining the Agency’s encryption software shall be at
the Vendor’s expense and at no cost to the Agency.

 

 
8. 
Fraud and Abuse Prevention
 
The Vendor shall establish functions and activities governing program integrity
in order to reduce the incidence of fraud and abuse and shall comply with all
state and federal program integrity requirements, including but not limited to
the applicable provisions of the Social Security Act, ss. 1128, 1902, 1903 and
1932; 42 CFR 431, 433, 434, 435, 438, 441, 447 and 455; 45 CFR part 74; Chapters
409, 414, 458, 459, 460, 461, 626, 636, 641, 812 and 817, F.S., and 59A-12.0073,
59G and 69D-2, FAC.

 

 
9.
Reporting Requirements

 
 
a.
The Vendor shall comply with all reporting requirements, including submission
timeframes as prescribed by the Agency when requested by the Agency.

 
 
b.
The Vendors shall have at least thirty (30) calendar days to fulfill adhoc
requests.

 
 
c.
The Vendor is responsible for assuring the accuracy, completeness, and timely
submission of each report.

 
 
d.
The Vendor’s Chief Executive Officer (CEO), chief financial officer (CFO), or an
individual who reports to the CEO or CFO and who has delegated authority to
certify the Vendor’s reports, must attest, based on his/her best knowledge,
information and belief that all data submitted in conjunction with the reports
and all documents requested by the Agency are accurate, truthful, and complete
(42 CFR 438.606(a) and (b)). The Vendor shall submit its certification at the
same time it submits the certified data reports (42 CFR 438.606(c)).

 
AHCA Contract No. FA967, Attachment I, Page 7 of 18
 

--------------------------------------------------------------------------------

 
 
The certification page shall be scanned and submitted electronically to the
Agency.
 

 
10.
Deliverables

 
 
a.
The Vendor shall provide documentation of the following to the Agency Contract
Manager prior to any payment being made to the Vendor. In addition, the Vendor
shall maintain current documentation throughout the term of this Contract to be
provided to the Agency upon request.

 
 
1.
Valid certificate of authority issued by the State of Florida Department of
Financial Services Office of Insurance Regulation as a risk bearing entity
(either a health maintenance organization or a health insurer).

 
 
2.
Approval from the Centers for Medicare and Medicaid Services (CMS) qualifying as
a MA SNP for the calendar year 2013.

 
 
b.
The Summary of Benefits covered by the Vendor including Medicaid State Plan
services shall be submitted to the Agency Contract Manager for review and
approval prior to any payment being made to the Vendor. The Agency shall
complete its review within forty-five (45) days of receipt.

 
 
c.
The Vendor shall provide the Agency with the service area(s) covered by this
Contract as provided in Exhibit B, MA SNPS, Applicable Service Areas and Dual
Eligible and Other Dual Eligible Categories. Exhibit B shall be submitted to the
Agency Contract Manager for review and approval prior to any payment being made
to the Vendor. The Agency shall complete its review within forty-five (45) days
of receipt.

 
 
d.
The Vendor shall refer to Exhibit C, Required Documentation for a complete
listing of deliverable requirements.

 

 
11.
Encounter Data

 
 
a.
The Agency will issue the Vendor an Encounter Data Plan to be executed by the
Vendor. The Encounter Data Plan shall establish the method of transmission of
Encounter Data, the submission schedule and format, a quality validation process
with assessment standards, and any other requirements which the Agency
incorporates into the plan. The Encounter Data Plan will be included in this
Contract by amendment, if applicable.

 
 
b.
The Vendor shall convert all information that enters its claims system via hard
copy paper claims or other proprietary formats to encounter data to be submitted
in the HIPAA-compliant formats upon implementation of the Encounter Data Plan.

 
AHCA Contract No. FA967, Attachment I, Page 8 of 18
 

--------------------------------------------------------------------------------

 


 
C.
Performance Standards and Liquidated Damages

 
  1.      Liquidated Damages
 
 
a.
If the Agency finds the Vendor is in violation of any of the provisions of this
Contract, the Agency, at its discretion, may impose liquidated damages.
Liquidated damages may be applied to all required components of this Contract.
The Agency may base its determinations on liquidated damages from findings
regarding onsite surveys, enrolled dual eligibles or other complaints, financial
status, or any other source.

 
 
b.
The Agency reserves the right to determine the level of liquidated damages as
described in this section based upon its evaluation of the severity of the
problem, error or violation.

 
 
c.
The Agency will impose upon the vendor liquidated damages and/or suspension of
payment. Suspension of payment will continue until the Agency is satisfied that
the reason for suspending payment no longer exists and is not likely to reoccur.

 
 
d.
Liquidated damages are due from the Vendor within twenty-one (21) calendar days
from receipt of the notice of liquidated damages.

 
 
e.
For a nonwillful violation, the Agency may impose upon the Vendor liquidated
damages of an amount not to exceed two-thousand five- hundred dollars ($2,500)
per violation and shall not exceed an aggregate of ten-thousand dollars
($10,000) for all nonwillful violations arising out of the same action.

 
 
f.
For a willful violation, the Agency may impose upon the Vendor liquidated
damages of an amount not to exceed twenty-thousand dollars ($20,000) per
violation and shall not exceed an aggregate of one-hundred thousand dollars
($100,000) for all knowing and willful violations arising out of the same
action.

 
 
g.
The Agency reserves the right to withhold all or a portion of the Vendor’s
monthly per enrolled dual eligible fee for any amount owed to the Agency.

 
D.      Method of Payment
 
  1.      The Vendor shall be compensated per dual eligible per month for
January 2013 through December 31, 2013 as follows:
 
 
a.
Medicaid Areas One (1), Two (2), Three (3), Four (4), Five (5), Six (6), Seven
(7), and Eight (8):

 
 
1)
Fifty-two dollars ($52.00) per dual eligible per month for QMB enrolled dual
eligibles; and

 
AHCA Contract No. FA967, Attachment I, Page 9 of 18
 

--------------------------------------------------------------------------------

 
 
 
2)
Sixty-two dollars ($62.00) per dual eligible per month for QMB Plus enrolled
dual eligibles and for full duals excluding ICP eligible recipients during the
enrollment month.

 
b.     Medicaid Areas Nine (9), Ten (10), and Eleven (11):
 
 
 1)
Ten dollars ($10.00) per dual eligible per month for enrolled dual eligibles.

 
 
2.
Any changes to the rates shall be incorporated into this Contract via formal
amendment.

 
 
3.
There shall be no other payment to the Vendor under this Contract.

 
 
4.
The Agency will establish for each calendar year, through actuarial
consultation, the monthly per dual eligible payment for enrolled dual eligibles.

 
 
5.
The Vendor shall provide the Agency with all necessary and pertinent
information, as determined necessary by the Agency, so the Agency may consult
with the actuaries in establishing payment rates for services provided to
enrollees eligible under Title XIX of the Federal Social Security Act.

 
 
6.
The Vendor shall be notified in writing by the Agency each calendar year of the
monthly per dual eligible payment for enrolled dual eligibles.

 
 
7.
The Vendor agrees to accept the Agency’s monthly per dual eligible payment for
enrolled dual eligibles as payment in full for services covered under this
Contract.

 
 
8.
Any claims processed by the Agency for enrolled dual eligibles shall be deducted
from future per enrolled dual eligible payments. The Agency will provide a list
of any such claims paid, which will identify the enrolled dual eligible, the
health care provider who submitted the claim for the service provided, and the
amount paid by the Agency.

 
 
9.
On an annual basis, the Agency will reconcile the accounts of the Vendor based
on additional information received which identifies whether individuals for
which the Agency made a payment under this program had Medicaid and/or Medicare
eligibility and whether such individuals were enrolled dual eligibles.

 
 
10.
Payment reconciliation will include adjustments (underpayments and overpayments)
to previous and future payments. Claims processed by Medicaid for the Vendor and
payment calculations determined to have been calculated or paid erroneously will
be included in the reconciliation.

 
 
11.
In the event of overpayment, the Vendor shall refund the full amount overpaid.
An overpayment includes any amount paid by the Medicaid program as a result of
inaccurate or improper cost reporting, improper claiming, unacceptable
practices, fraud, abuse, or mistake.

 
AHCA Contract No. FA967, Attachment I, Page 10 of 18
 

--------------------------------------------------------------------------------

 
 
 
12.
Adjustments to funds previously paid and to be paid may be required. Funds
previously paid shall be adjusted when payment calculations are determined to
have been in error, or when payments have been made for individuals who are
determined to be ineligible for enrollment during the period for which the
payments were made. In such events, the Vendor agrees to refund any overpayment
and the Agency agrees to pay any underpayment.

 
 
13.
If after preparation and electronic submission, either the Vendor or the Agency
discover an error, including but not limited to errors resulting in eligibility
or enrollment errors, errors resulting in incorrect identification of enrollees,
errors resulting in incorrect claims payments, and errors resulting in rate
payments above the Vendor’s authorized enrollment levels, the Vendor has thirty
(30) calendar days after its discovery of the error, or from its receipt of
Agency notice of the error, to correct the error and re-submit accurate reports.
Failure to respond within the thirty (30) calendar day period shall result in a
loss of any money due the Vendor for such errors and/or liquidated damages
against the Vendor.

 

E.
Special Provision(s):

 
 
1.
   Disputes

 
 
a.
The Vendor may request in writing an interpretation of the Contract from the
Contract Manager.

 
 
b.
In the event the Vendor disputes the interpretation or any sanction imposed by
the Agency, the Vendor shall request that the dispute be decided by the Deputy
Secretary for Medicaid (Deputy Secretary). The Vendor shall submit, within
twenty-one (21) calendar days of said interpretation or sanction, a written
request disputing the Contract Manager’s interpretation or sanction directly to
the Deputy Secretary.

 
 
c.
The Deputy Secretary or Deputy Secretary’s delegate shall reduce the decision to
writing and serve a copy to the Vendor. The written decision of the Deputy
Secretary or Deputy Secretary’s delegate shall be final and can only be further
challenged in a court if it is unreasonable, arbitrary or capricious. The Deputy
Secretary will render the final decision based upon the written submission of
the Vendor and the Agency, unless, at the sole discretion of the Deputy
Secretary, the Deputy Secretary allows an oral presentation by the Vendor and
the Agency. If such a presentation is allowed, the information presented will be
considered in rendering the decision.

 
 
d.
In the event the Vendor challenges the decision of the Deputy Secretary, the
Agency action shall not be stayed. Pending final determination of any dispute
over an Agency decision, the Vendor shall proceed diligently with the
performance of the Contract and in accordance with the direction of the Agency.

 
AHCA Contract No. FA967, Attachment I, Page 11 of 18
 

--------------------------------------------------------------------------------

 
 
 
 
e.
The exclusive venue of any legal or equitable action that arises out of or
relates to the Contract, including an appeal of the final decision of the Deputy
Secretary shall be the appropriate court in Leon County Florida; in any such
action, Florida law shall apply. In the event the Agency issues any action under
Florida Statutes or Florida Administrative Code apart from this Contract, the
Agency will notice the Vendor of the appropriate administrative remedy.

 
           2.      Venue
 
This Contract shall be delivered in the State of Florida and shall be construed
in accordance with the laws of Florida. Wherever possible, each provision of
this Contract shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision shall be found ineffective, then to
the extent of such prohibition or invalidity, that provision shall be severed
without invalidating the remainder of such provision or the remaining provisions
of this Contract. Any action hereon or in connection herewith shall be brought
in Leon County, Florida.
 
   3.      Minority and Certified Minority Subcontractors
 
The Agency for Health Care Administration encourages the Vendor to use Minority
and Certified Minority businesses as subcontractors when procuring commodities
or services to meet the requirements of this Contract.
 
A minority owned business is defined as any business enterprise owned and
operated by the following ethnic groups: African American (Certified Minority
Code H or Non-Certified Minority Code N), Hispanic American (Certified Minority
Code I or Non-Certified Minority O), Asian American (Certified Minority Code J
or Non-Certified Minority Code P), Native American (Certified Minority Code K or
Non-Certified Minority Code Q), or American Woman (Certified Minority Code M or
Non-Certified Minority Code R).
 
   4.      MyFloridaMarketPlace Vendor Registration
 
Each Vendor doing business with the State of Florida for the sale of commodities
or contractual services as defined in section 287.012, Florida Statutes, shall
register in MyFloridaMarketPlace, in compliance with Rule 60A-1.030, Florida
Administrative Code, unless exempt under Rule 60A-1.030(3) Florida
Administrative Code.
 
   5.      MyFloridaMarketPlace Transaction Fee
 
This Contract has been exempted by the Florida Department of Management Services
from paying the one percent (1%) transaction fee per Rule 60A-1.032(2)(a) and
(b), Florida Administrative Code.
 
AHCA Contract No. FA967, Attachment I, Page 12 of 18
 

--------------------------------------------------------------------------------

 
 

 
6.
Definitions

 
 
a.
Dual Eligible means a Medicare managed care recipient who is also eligible for
Medicaid.

 
 
b.
Eligible provider means a provider that has an agreement with the Vendor to
serve enrolled dual eligibles.

 
 
c.
Encounter means covered services or group of covered services, including but not
limited to Medicare A, B and D covered services and Medicaid covered services
identified in Exhibit A, delivered by a health care service provider to an
enrolled dual eligible during a visit between the enrolled dual eligible and the
health care service provider.

 
 
d.
Encounter Data means data elements from an Encounter service event for a
fee-for-service claim or capitated services proxy claim.

 
 
e.
Enrolled Dual Eligible means a dual eligible who is eligible to participate in,
and is voluntarily enrolled in, the Vendor’s MA SNP Plan. For purposes of this
Contract, enrolled dual eligibles are QMB and QMB Plus only. This includes full
duals but excludes ICP eligible recipients during the enrollment month.

 
 
f.
Full dual means an individual who has Medicare and full Medicaid coverage.

 
 
g.
Medicare Advantage Special Needs Plan (MA SNP) means a type of Medicare
Advantage coordinated care plan focused on individuals with special needs
created by Section 231 of the Medicare Modernization Act of 2003.

 
 
h.
Qualified Medicare Beneficiaries (QMB) means individuals that are entitled to
Medicare Part A, have income of one-hundred percent (100%) Federal Poverty Level
(FPL) or less and resources that do not exceed twice the limit for Social
Security Income (SSI) eligibility, and are not otherwise eligible for full
Medicaid. A QMB is eligible for Medicaid payment of Medicare premium deductible,
coinsurance and copayment amounts (except for Part D).

 
 
i.
Qualified Medicare Beneficiaries (QMB Plus) means QMBs with full Medicaid. These
individuals are entitled to Medicare Part A, have income of one-hundred (100%)
FPL or less and resources that do not exceed twice the limit for SSI
eligibility, and are eligible for full Medicaid benefits. Medicaid pays their
Medicare Part A premiums, if any, Medicare Part B premiums, and, to the extent
consistent with the Medicaid State plan, Medicare deductibles and coinsurance,
and provides full Medicaid benefits.

 
AHCA Contract No. FA967, Attachment I, Page 13 of 18
 

--------------------------------------------------------------------------------

 
 
 
j.
Provider Agreement (agreement) means a contract between the Vendor and a
provider that is an entity authorized to do business in Florida, to provide
services to enrolled dual eligibles.

 
 
k.
State Plan means the State of Florida’s plan for the Medical Assistance Program
as submitted by the Agency and approved by the Secretary of the U.S. Department
of Health and Human Services under Title XIX of the Social Security Act, as
modified or amended.

 
 
I.
Subcontract means an agreement entered into by the Vendor for provision of
administrative services on its behalf related to this Contract.

 
 
m.
Subcontractor means any person or entity with which the Health Plan has
contracted or delegated some of its functions, services or responsibilities for
providing services under this Contract.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
AHCA Contract No. FA967, Attachment I, Page 14 of 18
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Medicare Advantage Special Needs Plans Covered Services

     

JANUARY 1, 2013 THROUGH DECEMBER 31, 2013
 
Medicaid Service
 
Covered Under MA SNP
HOSPITAL INPATIENT SERVICES
Yes
HOSPITAL INPATIENT CROSSOVER
Yes
HOSPITAL OUTPATIENT SERVICES
Yes
HOSPITAL OUTPATIENT CROSSOVER
Yes
NURSING HOME CROSSOVER
Yes
SKILLED NURSING HOME
No
INTERMEDIATE CARE FACILITY (ICF) I SERVICES
No
ICF II SERVICES
No
MENTAL HEALTH HOSPITALS
No
INTERMEDIATE CARE FACILITY FOR THE DEVELOPMENTALLY DISABLED (ICF/DD) SUNLAND
No
ICF/DD SIXBED
No
PHYSICIAN SERVICES
Yes
PHYSICIAN SERVICES CROSSOVER
Yes
PRESCRIBED MEDICINES
(E.G., BENZODIAZEPINES, BARBITURATES AND SOME OVER THE COUNTER PRODUCTS).
Yes
LAB AND XRAY SERVICES
Yes
LAB AND XRAY CROSSOVER
Yes
PATIENT TRANSPORTATION
Yes
PATIENT TRANSPORTATION CROSSOVER
Yes
FAMILY PLANNING
No
HOME HEALTH SERVICES
Yes
HOME HEALTH CROSSOVER
Yes
SCREENING SERVICES
Yes
CHILD DENTAL SERVICES
No
CHILD VISUAL SERVICES
No
CHILD HEARING SERVICES
No
ADULT DENTAL SERVICES
Yes
ADULT VISION SERVICES
Yes
ADULT HEARING SERVICES
Yes
TARGETED CASE MANAGEMENT SERVICES
No
NURSE PRACTITIONER
Yes
REGISTERED PHYSICAL THERAPIST
Yes
HOSPICE SERVICES
No
COMMUNITY MENTAL HEALTH
Yes
HOME AND COMMUNITY BASED AGING
No
HOME AND COMMUNITY BASED DEVELOPMENTAL SERVICES
No
AIDS WAIVER SERVICES
No
BIRTHING CENTER SERVICES
No
RURAL HEALTH SERVICES
Yes
RURAL HEALTH CROSSOVER
Yes
PERSONAL CARE SERVICES
No
PRIVATE DUTY NURSING SERVICES
No
PHYSICAL THERAPY SERVICES
No

 
 
AHCA Contract No. FA967, Attachment I, Page 15 of 18
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
Medicare Advantage Special Needs Plans Covered Services

     

JANUARY 1, 2013 THROUGH DECEMBER 31, 2013
 
Medicaid Service
 
Covered Under MA SNP
SPEECH THERAPY SERVICES
No
OCCUPATIONAL THERAPY SERVICES
No
RESPIRATORY THERAPY SERVICES
No
FEDERALLY QUALIFIED HEALTH CENTERS
Yes
CLINIC SERVICES
Yes
DEVELOPMENTAL SERVICES COMMUNITY SUPPORTED LIVING ARRANGEMENT (DS CSLA)
No
MENTAL HEALTH CASE MANAGEMENT
Yes
DEVELOPMENTAL EVALUATION AND INTERVENTION
No
CHILD CASE MANAGEMENT SERVICES
No
CHILD COMMUNITY MENTAL HEALTH SERVICES
No
CHILD THERAPY SERVICES
No
ADULT CONGREGATE LIVING FACILITY
No
PHYSICIAN ASSISTANT SERVICES
Yes
SCHOOL BASED SERVICES
No
DIALYSIS CENTER
Yes

 
§ 422.101 Requirements relating to basic benefits.
* * * * *


 
(f) Special needs plan model of care (1) MA organizations offering special needs
plans must have a model of care plan specifying how the plan will coordinate and
deliver care designed for the plan's enrollees. The model of care plan must
provide for the following:
(i)    Coordinate care for eligible beneficiaries.
(ii)   Include a network of providers/services having relevant clinical
expertise.
(iii)  Targeta special needs population.
(iv)  Deliver care based on appropriate protocol for the target enrollees.
(v)   Deliver care to frail/disabled enrollees.
(vi)  Deliver care to enrollees who are at the end of life.
(vii) Apply performance measures to evaluate processes and outcomes of the
model.
 
 
  AHCA Contract No. FA967, Attachment I, Page 16 of 18
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
MA SNPS
APPLICABLE SERVICE AREAS AND
DUAL ELIGIBLE AND OTHER DUAL ELIGIBLE CATEGORIES
 
MA SNP
PLAN
 
NAME
H#
SERVICE AREA BY COUNTY OR ZIPCODE
CATEGORY OF SPECIAL NEEDS PLAN
 (Dual, Chronic, Institutional)
APPLICABLE CATEGORY
OF DUAL ELIGIBLE
  WellCare
Liberty
(HMO SNP)
 
  H1032-124
Alachua, Bay, Bradford, Brevard, Broward, 
Calhoun, Charlotte, Citrus, Clay, DeSoto, Duval,
Escambia, Franklin, Gadsden, Glades, Gulf, 
Hardee, Hendry, Hernando, Highlands,
Hillsborough, Holmes, Indian River, Jefferson,
Lake, Lee, Leon, Levy, Liberty, Madison, Manatee,
Marion, Martin, Okaloosa, Okeechobee, Orange,
Osceola, Palm Beach, Pasco, Pinellas, Polk,
Santa Rosa, Sarasota, Seminole, St. Lucie,
Sumter, Union, Volusia, Wakulla, Walton,
Washington
 
 Dual QMB & QMB+ Only 
  WellCare
Liberty
(HMO SNP)
 
  H1032-170   Miami-Dade   Dual QMB & QMB+ Only 

 
 
AHCA Contract No. FA967, Attachment I, Page 17 of 18
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
REQUIRED DOCUMENTATION
 
DOCUMENT REQUIRED
PRIOR TO PAYMENT
BEING MADE TO THE VENDOR
UPON
REQUEST
OTHER
Valid certificate of authority issued by the State of Florida Department of
Financial Services Office of Insurance Regulation as a risk bearing entity
(either a health maintenance organization or a health insurer)
X
X
 
Approval from the Centers for Medicare and Medicaid Services qualifying as a MA
SNP
X
   
Summary of Benefits
X
X
 
Service Areas Covered
X
X
 
Comprehensive written statement of benefits and cost-sharing protections under
the MA SNP as well as those benefits and cost- sharing protections to which its
members are entitled under the Medicaid State Plan
X
X
 
Written policies and procedures in place to ensure an adequate provider network
for its members
 
X
 
Agreements between the Vendor and providers
X
X
 
Agreement that network providers will not file additional claims for Medicaid
deductibles or co­payment reimbursement and that the network providers will not
balance bill
X
X
 
Internal Audits
   
Forty-five (45) calendar days after the end of each calendar quarter
HIPAA Policies and Procedures
 
X
 
Subcontractor Policies and Procedures
 
X
 
Provider Training Materials
X
X
 


 
AHCA Contract No. FA967, Attachment I, Page 18 of 18
 

--------------------------------------------------------------------------------

 

 
ATTACHMENT II
 
BUSINESS ASSOCIATE AGREEMENT
 
The parties to this Attachment agree that the following provisions constitute a
business associate agreement for purposes of complying with the requirements of
the Health Insurance Portability and Accountability Act of 1996 (HIPAA). This
Attachment is applicable if the Vendor is a business associate within the
meaning of the Privacy and Security Regulations, 45 C.F.R. 160 and 164.
 
 
The Vendor certifies and agrees as to abide by the following:

 
1.
Definitions. Unless specifically stated in this Attachment, the definition of
the terms contained herein shall have the same meaning and effect as defined in
45 C.F.R. 160 and 164.

 
 
1.a.
Protected Health Information. For purposes of this Attachment, protected health
information shall have the same meaning and effect as defined in 45 C.F.R. 160
and 164, limited to the information created, received, maintained or transmitted
by the Vendor from, or on behalf of, the Agency.

 
 
1.b.
Security Incident. For purposes of this Attachment, security incident shall mean
any event resulting in computer systems, networks, or data being viewed,
manipulated, damaged, destroyed or made inaccessible by an unauthorized
activity. See National Institute of Standards and Technology (NIST) Special
Publication 800-61, "Computer Security Incident Handling Guide,” for more
information.

 
2.
Applicability of HITECH and HIPAA Privacy Rule and Security Rule Provisions. As
provided by federal law, Title XIII of the American Recovery and Reinvestment
Act of 2009 (ARRA), also known as the Health Information Technology Economic and
Clinical Health (HITECH) Act, requires a Business Associate (Vendor) that
contracts with the Agency, a HIPAA covered entity, to comply with the provisions
of the HIPAA Privacy and Security Rules (45 C.F.R. 160 and 164).

 
3.
Use and Disclosure of Protected Health Information. The Vendor shall not use or
disclose protected health information other than as permitted by this Contract
or by federal and state law. The Vendor will use appropriate safeguards to
prevent the use or disclosure of protected health information for any purpose
not in conformity with this Contract and federal and state law. The Vendor will
implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of
electronic protected health information the Vendor creates, receives, maintains,
or transmits on behalf of the Agency.

 
4.
Use and Disclosure of Information for Management. Administration, and
Legal Responsibilities. The Vendor is permitted to use and disclose protected
health information received from the Agency for the proper management and
administration of the Vendor or to carry out the legal responsibilities of the
Vendor, in accordance with 45 C.F.R. 164.504(e)(4). Such disclosure is only
permissible where required by law, or where the Vendor obtains reasonable
assurances from the person to whom the protected health information is disclosed
that: (1) the protected health information will be held confidentially,(2) the
protected health information will be used or further disclosed only as required
by law or for the purposes for which it was disclosed to the person, and (3) the
person notifies the Vendor of any instance of which it is aware in which the
confidentiality of the protected health information has been breached.

 
AHCA Contract No. FA967, Attachment II, Page 1 of 4
 

--------------------------------------------------------------------------------

 
 
5.
Disclosure to Third Parties. The Vendor will not divulge, disclose, or
communicate protected health information to any third party for any purpose not
in conformity with this Contract without prior written approval from the Agency.
The Vendor shall ensure that any agent, including a subcontractor, to whom it
provides protected health information received from, or created or received by
the Vendor on behalf of, the Agency agrees to the same terms, conditions, and
restrictions that apply to the Vendor with respect to protected health
information.

 
6.
Access to Information. The Vendor shall make protected health information
available in accordance with federal and state law, including providing a right
of access to persons who are the subjects of the protected health information in
accordance with 45 C.F.R. 164.524.

 
7.
Amendment and Incorporation of Amendments. The Vendor shall make protected
health information available for amendment and to incorporate any amendments to
the protected health information in accordance with 45 C.F.R. 164.526.

 
8.
Accounting for Disclosures. The Vendor shall make protected health information
available as required to provide an accounting of disclosures in accordance with
45 C.F.R. 164.528. The Vendor shall document all disclosures of protected health
information as needed for the Agency to respond to a request for an accounting
of disclosures in accordance with 45 C.F.R. 164.528.

 
9.
Access to Books and Records. The Vendor shall make its internal practices,
books, and records relating to the use and disclosure of protected health
information received from, or created or received by the Vendor on behalf of the
Agency, available to the Secretary of the Department of Health and Human
Services or the Secretary’s designee for purposes of determining compliance with
the Department of Health and Human Services Privacy Regulations.

 
10.
Reporting. The Vendor shall make a good faith effort to identify any use or
disclosure of protected health information not provided for in this Contract.

 
 
10.a
To Agency. The Vendor will report to the Agency, within ten (10) business days
of discovery, any use or disclosure of protected health information not provided
for in this Contract of which the Vendor is aware. The Vendor will report to the
Agency, within twenty-four (24) hours of discovery, any security incident of
which the Vendor is aware. A violation of this paragraph shall be a material
violation of this Contract. Such notice shall include the identification of each
individual whose unsecured protected health information has been, or is
reasonably believed by the Vendor to have been, accessed, acquired, or disclosed
during such breach.

 
AHCA Contract No. FA967, Attachment II, Page 2 of 4
 

--------------------------------------------------------------------------------

 
 
 
10b.
To Individuals. In the case of a breach of protected health information
discovered by the Vendor, the Vendor shall first notify the Agency of the
pertinent details of the breach and upon prior approval of the Agency shall
notify each individual whose unsecured protected health information has been, or
is reasonably believed by the Vendor to have been, accessed, acquired or
disclosed as a result of such breach. Such notification shall be in writing by
first-class mail to the individual (or the next of kin if the individual is
deceased) at the last known address of the individual or next of kin,
respectively, or, if specified as a preference by the individual, by electronic
mail. Where there is insufficient, or out-of-date contract information
(including a phone number, email address, or any other form of appropriate
communication) that precludes written (or, if specifically requested,
electronic) notification to the individual, a substitute form of notice shall be
provided, including, in the case that there are 10 or more individuals for which
there is insufficient or out-of-date contact information, a conspicuous posting
on the Web site of the covered entity involved or notice in major print of
broadcast media, including major media in the geographic areas where the
individuals affected by the breach likely reside. In any case deemed by the
Vendor to require urgency because of possible imminent misuse of unsecured
protected health information, the Vendor may also provide information to
individuals by telephone or other means, as appropriate.

 
 
10c.
To Media. In the case of a breach of protected health information discovered by
the Vendor where the unsecured protected health information of more than 500
persons is reasonably believed to have been, accessed, acquired, or disclosed,
after prior approval by the Agency, the Vendor shall provide notice to prominent
media outlets serving the State or relevant portion of the State involved.

 
 
10d.
To Secretary of Health and Human Services. The Vendor shall cooperate with the
Agency to provide notice to the Secretary of Health and Human Services of
unsecured protected health information that has been acquired or disclosed in a
breach. If the breach was with respect to 500 or more individuals, such notice
must be provided immediately. If the breach was with respect to less than 500
individuals, the Vendor may maintain a log of such breach occurring and annually
submit such log to the Agency so that it may satisfy its obligation to notify
the Secretary of Health and Human Services documenting such breaches occurring
in the year involved.

 

 
10e.
Content of Notices. All notices required under this Attachment shall include the
content set forth Section 13402(f), Title XIII of the American Recovery and
Reinvestment Act of 2009, except that references therein to a “covered entity”
shall be read as references to the Vendor.

 
AHCA Contract No. FA967, Attachment I, Page 3 of 4
 

--------------------------------------------------------------------------------

 
 
 
   10f.
    Financial Responsibility. The Vendor shall be responsible for all costs
related to the notices required under this Attachment.

 
11.
Mitigation. Vendor shall mitigate, to the extent practicable, any harmful effect
that is known to the Vendor of a use or disclosure of protected health
information in violation of this Attachment.

 
12.   Termination. Upon the Agency’s discovery of a material breach of this
Attachment, the Agency shall have the right to terminate this Contract.
 

 
12a.
Effect of Termination. At the termination of this Contract, the Vendor shall
return all protected health information that the Vendor still maintains in any
form, including any copies or hybrid or merged databases made by the Vendor; or
with prior written approval of the Agency, the protected health information may
be destroyed by the Vendor after its use. If the protected health information is
destroyed pursuant to the Agency’s prior written approval, the Vendor must
provide a written confirmation of such destruction to the Agency. If return or
destruction of the protected health information is determined not feasible by
the Agency, the Vendor agrees to protect the protected health information and
treat it as strictly confidential.

 

       

 
The Vendor has caused this Attachment to be signed and delivered by its duly
authorized representative, as of the date set forth below.
 
Vendor Name:
 
 
 

 /s/ Christina C. Cooper    6/27/12   Signature   Date  
 
 
Christina C. Cooper
President, Florida Division
 
Name and Title of Authorized Signer
 

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FA967, Attachment II, Page 4 of 4   
 

--------------------------------------------------------------------------------

 
 
 
ATTACHMENT III
 
CERTIFICATION REGARDING LOBBYING
CERTIFICATION FOR CONTRACTS, GRANTS, LOANS AND COOPERATIVE AGREEMENTS
 
The undersigned certifies, to the best of his or her knowledge and belief, that:
 
(1)
No federal appropriated funds have been paid or will be paid, by or on behalf of
the undersigned, to any person for influencing or attempting to influence an
officer or employee of any agency, a member of congress, an officer or employee
of congress, or an employee of a member of congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.

 
(2)
If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of
congress, or an employee of a member of congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure Form to Report Lobbying,” in
accordance with its instructions.

 
(3)
The undersigned shall require that the language of this certification be
included in the award documents for all sub-awards at all tiers (including
subcontracts, sub-grants, and contracts under grants, loans, and cooperative
agreements) and that all sub-recipients shall certify and disclose accordingly.

 
This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, Title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.
 
 
 
 

 /s/ Christina C. Cooper    6/27/12
Signature
 
 
 Christina C. Cooper
 
Date
 
 
FA967
Name of Authorized Individual
 
 
WellCare of Florida, Inc., 8735 Henderson Road, Renaissance 2, Tampa, FL 33634
 
Application or Contract Number
Name and Address of Organization     

 
 
   AHCA Contract No. FA967, Attachment III, Page 1 of 1
 

--------------------------------------------------------------------------------

 


ATTACHMENT IV
 
CERTIFICATION REGARDING 
DEBARMENT, SUSPENSION. INELIGIBILITY AND VOLUNTARY EXCLUSION
CONTRACTS/SUBCONTRACTS
 
This certification is required by the regulations implementing Executive Order
12549, Debarment and Suspension, signed February 18, 1986. The guidelines were
published in the May 29, 1987, Federal Register (52 Fed. Reg., pages
20360-20369).
 
INSTRUCTIONS
 
 
1.
Each Vendor whose contract/subcontract equals or exceeds $25,000 in federal
monies must sign this certification prior to execution of each
contract/subcontract. Additionally, Vendors who audit federal programs must also
sign, regardless of the contract amount. The Agency for Health Care
Administration cannot contract with these types of Vendors if they are debarred
or suspended by the federal government.

 
 
2.
This certification is a material representation of fact upon which reliance is
placed when this contract/subcontract is entered into. If it is later determined
that the signer knowingly rendered an erroneous certification, the Federal
Government may pursue available remedies, including suspension and/or debarment.

 
 
3.
The Vendor shall provide immediate written notice to the contract manager at any
time the Vendor learns that its certification was erroneous when submitted or
has become erroneous by reason of changed circumstances.

 
 
4.
The terms "debarred," "suspended," "ineligible," "person," "principal," and
"voluntarily excluded," as used in this certification, have the meanings set out
in the Definitions and Coverage sections of rules implementing Executive Order
12549. You may contact the contract manager for assistance in obtaining a copy
of those regulations.

 
 
5.
The Vendor agrees by submitting this certification that, it shall not knowingly
enter into any subcontract with a person who is debarred, suspended, declared
ineligible, or voluntarily excluded from participation in this
contract/subcontract unless authorized by the Federal Government.

 
 
6.
The Vendor further agrees by submitting this certification that it will require
each subcontractor of this contract/subcontract, whose payment will equal or
exceed $25,000 in federal monies, to submit a signed copy of this certification.

 
 
7.
The Agency for Health Care Administration may rely upon a certification of a
Vendor that it is not debarred, suspended, ineligible, or voluntarily excluded
from contracting/subcontracting unless it knows that the certification is
erroneous.

 
 
8.
This signed certification must be kept in the contract manager's contract file.
Subcontractor's certifications must be kept at the contractor's business
location.

 

 

 
CERTIFICATION
 
 
(1)
The prospective Vendor certifies, by signing this certification, that neither he
nor his principals is presently debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded from participation in this
contract/subcontract by any federal department or agency.

 
 
(2)
Where the prospective Vendor is unable to certify to any of the statements in
this certification, such prospective Vendor shall attach an explanation to this
certification.

 
 

   /s/ Christina C. Cooper    6/27/12     Signature   Date    
 
 
 Christina C. Cooper, President Florida Division
   
Name and Title of Authorized Signer
 

 
 
 
 
AHCA Contract No. FA967, Attachment IV, Page 1 of 1
 
 
 
 
 
 
 
 